Citation Nr: 0911541	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fasciitis, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected temporomandibular joint pain syndrome 
(TMJ), currently evaluated 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of pituitary tumor 
surgery.

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected stomach scar.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected left thigh scar.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1980 to February 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  
That decision denied service connection for bilateral hearing 
loss and granted service connection for the following: 
bilateral plantar fasciitis (evaluated 10 percent disabling); 
TMJ (10 percent disabling); scars of the stomach and left 
thigh and status post transphinoidal surgery for removal of 
pituitary tumor (all zero percent disabling) disabling.  The 
service-connected disabilities were all assigned an effective 
date of March 1, 2000.  The RO in Wilmington, Delaware now 
has jurisdiction over the claims.

A 10 percent rating was subsequently assigned for TMJ as of 
the date of the original claim, March 1, 2000.
  
In August 2007, the Veteran presented evidence and testimony 
in support of her claims at a hearing at the RO before the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

These claims were remanded by the Board in December 2007 for 
additional procedural development.  Such was accomplished, 
and in July 2008 the RO issued a supplemental statement of 
the case (SSOC) which continued to deny the claims.  The 
Veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Representation

The Veteran was at one time represented by private counsel.  
However, at the August 2007 hearing, the Veteran testified 
that she was no longer represented by that attorney or his 
law firm, and she indicated her desire to proceed 
unrepresented. 
See the August 2007 hearing transcript, page 2.

Remanded issues

The issues of entitlement to compensable disability ratings 
for service-connected stomach and left thigh scars are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss is currently present.

2.  The competent medical evidence of record indicates that 
the Veteran's service-connected bilateral plantar fasciitis 
is manifested by hallux valgus deformity, pain and point 
tenderness over the bilateral heels.

3.  The competent medical evidence of record indicates that 
the Veteran's service-connected TMJ is manifested by mild 
pain and a measured inter-incisal range of 39 to 42 
millimeters.

4.  The competent medical evidence of record indicates that 
the Veteran has no current residuals of her 1987 pituitary 
tumor surgery.

5.  The competent medical evidence does not show that the 
Veteran's service-connected bilateral plantar fasciitis, TMJ, 
or residuals of pituitary tumor removal are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral plantar fasciitis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5284 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected TMJ are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2008).

4.  The criteria for a compensable disability rating for 
service-connected residuals of pituitary surgery are not met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.119, Diagnostic Code 7915 (2008).

5.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss.  She also 
contends that her service-connected bilateral plantar 
fasciitis and TMJ warrant higher disability ratings.  As is 
described elsewhere in this decision, the remaining two 
issues on appeal are being remanded for additional 
evidentiary development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claims in December 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
Veteran with appropriate notice pursuant to the Veteran s 
Claims Assistance Act of 2000 (VCAA).  The AOJ was then to 
readjudicate the claims.  

A VCAA letter was sent to the Veteran in January 2008.  This 
will be discussed below.  The RO subsequently readjudicated 
the claims in the July 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, pursuant to the Board's remand instructions the RO 
informed the Veteran of VA's duty to assist her in the 
development of her claims in a letter dated January 9, 2008, 
which advised the Veteran of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised in the letter 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  She was also informed that VA would, on her 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete this release so that VA could obtain these 
records on her behalf.  The letter also informed the Veteran 
that for records she wished for VA to obtain on her behalf 
she must provide enough information about the records so that 
VA can request them from the person or agency that has them.  

The January 2004 letter specifically advised the Veteran that 
to substantiate her service connection claim the evidence 
must demonstrate "a relationship between your disability and 
an injury, disease, or event in military service."  See the 
January 9, 2008 letter at 6.  The notification requirements 
for her increased rating claims will be addressed in the 
Dingess and Vazquez discussion below.  

In the January 2008 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
she thought would support her claims, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the January 9, 2008 letter at 
pages 2-3.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the January 2004 
letter as detailed above.  The Veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated March 20, 2006 as well as 
the above-referenced January 2008 letter. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision in a letter from the RO dated June 4, 2008.  

In any event, with respect to appeals of initially assigned 
disability ratings, such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].  Accordingly, that the RO provided the incorrect 
Diagnostic Code to the Veteran for her service-connected 
plantar fasciitis is harmless error.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the March 2006, 
January 2008 and June 2008 VCAA letters and her claims were 
readjudicated in the July 2008 SSOC, after she was provided 
with the opportunity to submit evidence and argument in 
support of her claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the Veteran in proceeding to consider her 
claims on the merits.  The Veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims.  In particular, the RO has obtained 
the Veteran's service medical treatment records, reports of 
VA outpatient treatment, as well as the report of VA 
examinations of the Veteran in January 2001, February 2004, 
May 2006, June 2006 and August 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of her claims.  As noted in 
the Introduction, she testified before the undersigned in 
August 2007.

Accordingly, the Board will proceed to a decision as to four 
of the issues on appeal.



1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

With respect to Hickson element (1), January 2001 and August 
2006 VA audiograms show that the Veteran does not meet the 
criteria for hearing loss pursuant to 38 C.F.R. § 3.385, as 
there is no indication that auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; that auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
Board notes that the recorded speech recognition score in the 
Veteran's left ear in January 2001 was 
88 percent; however, the Veteran's left ear speech 
recognition score improved to 96 percent as of the more 
recent August 2006 VA examination.  Accordingly, the current 
evidence of record does not meet the criteria for hearing 
loss pursuant to 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's argument that hearing 
loss was documented in service.  See her December 2001 notice 
of disagreement.  Indeed, the October 1995 examination report 
lists "bilateral frequency hearing loss" as a diagnosis.  
However, audiometry readings at that time do not meet the 
criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  

In the absence of any currently diagnosed bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the claim for bilateral 
hearing loss fails on this basis alone.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss as defined in 38 C.F.R. 
§ 3.385, in service.  In particular, audiology testing 
conducted in November 1979, June 1989 and October 1995 do not 
show hearing loss consistent with the requirements of 
38 C.F.R. § 3.385.
 
Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309. 

With respect to in-service injury, the Veteran in essence 
contends that she was exposed to noise from working in an 
aircraft hangar.  See the August 2007 hearing transcript, 
pages 3-4.  

The Board wishes to make it clear that it does not disbelieve 
that the Veteran was exposed to noise during service.  
However, the evidence of record does not support the 
Veteran's contention that she sustained any injury thereby.  
Crucially, the Veteran's service medical records are 
pertinently negative for ear injury.  Additionally the lack 
of current hearing loss is itself evidence which tends to 
show that no injury to the ear was sustained in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

Although the Veteran may have been exposed to noise in 
service, this does not automatically mean that there was 
injury (i.e., acoustic trauma) caused thereby.  The Veteran 
has not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, in light 
of the lack of objective, contemporaneous evidence that the 
Veteran sustained acoustic trauma in the performance of her 
duties, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  

In essence, the Veteran's case rests of her own statements 
that she sustained bilateral ear injury in service.  The 
Board has considered those statements.  However, her 
statements are outweighed by the utterly negative service 
medical records as well as the lack of objective evidence of 
current hearing loss.   
Hickson element (2) is therefore not met.

With respect to Hickson element (3), medical nexus the August 
2006 VA audiologist, determined the Veteran's present hearing 
levels are "not caused by or the result of loud noise 
exposure."  There is no competent medical evidence to the 
contrary.  To the extent that the Veteran herself contends 
that a medical relationship exists between her current 
hearing problems and service, her opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of her claim; she has 
not done so.  See 38 U.S.C.A. § 5107(1) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  None of the three elements of 
service connection has been satisfied.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fasciitis, currently 
evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's service-connected plantar fasciitis is rated by 
analogy to claw foot (pes cavus) under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5278 (2008).  
See 38 C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]; see also 38 C.F.R. § 4.27 (2008) 
[unlisted disabilities requiring rating by analogy will be 
coded first using the numbers of the most closely related 
body part and '99;" hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).   

The Board observes that there is no evidence of claw foot or 
any symptoms associated with such in the record.

The Veteran is separately service connected for bilateral pes 
planus, so Diagnostic Code 5276 and the symptoms associated 
with such are not for consideration.  

The medical evidence does not indicate atrophy of the 
musculature, disturbed circulation and weakness of the feet, 
so Diagnostic Code 5277 [Weak foot, bilateral], is not 
applicable.  There is no evidence of metatarsalgia, hallux 
rigidus, hammer toe, or malunion or nonunion of tarsal or 
metatarsal bones, so Diagnostic Codes 5279, 5281, 5282 and 
5283 are also not applicable.  

Medical evidence indicates that hallux valgus is present.  
See the report of May 2006 VA examination, to include X-ray 
reports.  However, Diagnostic Code 5280 [hallux valgus] 
allows for the assignment of at most a 10 percent rating, so 
its use would not avail the Veteran.

Under these circumstances, the Board believes that Diagnostic 
Code 5284 [foot injuries, other] is most appropriate, in that 
it is a catch-all provision which is intended to cover a 
variety of foot disabilities, including the Veteran's 
service-connected plantar fasciitis.

Therefore, the Board will rate the Veteran's disability under 
Diagnostic Code 5284.



Specific rating criteria

Diagnostic Code 5284 [foot injuries, other] provides for the 
following level of disability:

Severe.......................................................
30  
Moderately severe.....................................20
Moderate...................................................10  
Note:  With actual loss of use of the foot, rate 40 percent.

The words "moderate" and "severe" are not defined in the 
VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2008).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Severe" is 
defined as "extremely intense."  Id., page 1071.

Analysis

The Veteran seeks an increased disability rating for her 
service-connected bilateral plantar fasciitis, which is 
currently evaluated as 10 percent disabling.

Mittleider concerns

In addition to the bilateral plantar fasciitis here under 
consideration, the Veteran is also service connected for 
bilateral pes planus and bilateral achilles tendonitis.  Only 
the symptomatology associated with the plantar fasciitis may 
be considered in evaluating the disability.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and another service-connected disability in the absence of 
medical evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, 
the medical evidence adequately describes the Veteran's 
plantar fasciitis symptoms.

Schedular rating

In order to merit the assignment of a 20 percent disability 
rating under Diagnostic Code 5284, there must be a showing of 
a moderately severe disability picture.  
As explained immediately below, such is not supported by the 
medical evidence of record.  

The pertinent medical evidence includes the January 2001 VA 
examination report, in which the examiner indicated 
tenderness on the undersurface of the plantar surface of the 
Veteran's foot.  No other findings as to her plantar 
fasciitis were made.

The medical evidence of record reveals that the Veteran has 
presented for VA outpatient treatment on a number of 
occasions.  She denied pain in February 2003 and indicated 
she had orthoses to treat her foot problems; however, upon 
her next visit in September 2005 she was noted as "wearing 
open backed heels" and in October 2005 she was wearing 
"regular dress shoes."  Point tenderness over the bilateral 
heels was noted in October 2005; the rest of the plantar 
fascia did not produce any pain and the heel cords were 
nontender.  

The Veteran reported to a physical therapist in December 
2005; at that time she indicated she did not use her 
orthotics.  Point tenderness bilaterally at the calcaneal 
origins of the fascia was demonstrated at that time.  The 
examiner indicated she was experiencing an "acute 
exacerbation" of her symptoms, and a regimen of physical 
therapy including massage and stretching was scheduled.  Upon 
revisiting the physical therapist the following week she 
noted her feet "felt like new" after her first session.  By 
the following session she stated "I haven't had any sharp or 
strong pains since I saw you."  The Veteran discontinued her 
physical therapy sessions early.

There was another acute exacerbation in February 2006.  The 
Veteran was encouraged to participate in a regular course of 
therapeutic intervention.  

Upon VA examination in May 2006, the Veteran reported pain 
while standing and walking.  Physical examination was 
negative.  The Veteran's gait was normal, there was no 
evidence of abnormal weight-bearing and circulation was 
normal.  No deformity or structural abnormality of the foot 
was identified.  The examiner specifically noted with respect 
to the Veteran's plantar fasciitis that she had a "normal" 
examination with no evidence of significant effects on daily 
activities.  

Based on the above-cited evidence, the Board concludes that 
the Veteran does not evidence "moderately severe" plantar 
fasciitis necessary for the assignment of a 
20 percent rating.  The only objective symptoms demonstrated 
were tenderness and pain during isolated periods of acute 
exacerbation.  There are no gait problems due to the service-
connected foot disability, and the Veteran does not utilize a 
cane or other assistive device to ambulate.  Though she has 
been prescribed orthotics, she reported that she did not use 
the devices.  The May 2006 VA examiner specifically indicated 
there were no effects on the Veteran's daily activities due 
to the service-connected plantar fasciitis.  None of this is 
congruent with a "moderately severe" disability; the few 
acute flare-ups (which appear to be ameliorated with physical 
therapy) are consistent with the currently assigned 10 
percent rating.  The Board finds that the currently-assigned 
10 percent disability rating adequately compensates her for 
these occasional flare-ups of pain and tenderness.

Accordingly, moderately severe disability has not been shown.  
The criteria for the assignment of a 20 percent disability 
rating are not met.  Because moderately severe disability is 
not demonstrated, severe disability is manifestly not shown.  
Nor is there indication of loss of use of the foot, which 
would allow for a 40 percent rating.  

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5284, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board additionally observes that during the Veteran's May 
2006 VA examination, additional loss of function due to pain, 
weakness, fatigue or incoordination was not found.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
foot disability has not changed appreciably since the Veteran 
filed her claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of a disability rating other than the currently 
assigned 10 percent at any time during the period of time 
here under consideration.  The Board acknowledges the Veteran 
experienced a flare-up of foot pain in December 2005; 
however, the currently-assigned 10 percent rating adequately 
compensates the Veteran for the objective symptoms of pain 
and tenderness demonstrated at that time.  

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, March 1, 2000.  Staged 
ratings are not appropriate.



Extraschedular rating consideration

The Board will simultaneously address the Veteran's 
entitlement to extraschedular disability ratings below with 
respect to all increased rating issues adjudicated in this 
appeal.

3.  Entitlement to an increased disability rating for 
service-connected TMJ, currently evaluated 10 percent 
disabling.

Relevant law and regulations

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Specific rating criteria

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] provides the following levels of disability:

Inter-incisal range:
0-10 millimeters.............................40
11-20 millimeters...........................30
21-30 millimeters...........................20
31-40 millimeters.....................10

A range of lateral excursion of 0-4 millimeters warrants a 10 
percent rating.

It is noted that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.

See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).



Analysis

The Veteran seeks an increased disability rating for her 
service-connected TMJ, which is currently evaluated 10 
percent disabling.    

Assignment of diagnostic code

Diagnostic Code 9905 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the Veteran's service-connected disability and associated 
complaints (limitation of temporomandibular joint motion).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code 
should be used.  

Schedular rating

As has been discussed in the law and regulations section 
above, in order for a 20 percent disability rating to be 
awarded, inter-incisal range must be between 21 and 30 
millimeters.

The February 2004 VA examination report noted the Veteran's 
inter-incisal opening was 39 millimeters, while the Veteran 
was able to achieve 42 millimeters in May 2006.  Under 
Diagnostic Code 9905, such measurements correspond to a 10 
percent disability rating.  

The Board further notes that the Veteran's right lateral 
excursion was within the compensable range of 0-4 millimeters 
during the February 2004 examination; however, lateral 
excursion was not within the compensable range in May 2006. 
In any event, a separate 10 percent disability rating for 
such cannot be combined with the 10 percent disability rating 
which has been assigned for limited inter-incisal movement.  
See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).

The Veteran has complained of tooth sensitivity [see the 
August 2007 hearing transcript, page 14].  However, the May 
2006 VA examiner specifically indicated such was not due to 
service-connected TMJ.  See Mittleider, supra.

Since the Veteran has not met the inter-incisal range to 
qualify her for a 20 percent rating, it follows that she has 
also not met the criteria with respect to 30 or 40 percent 
ratings under Diagnostic Code 9905, i.e., inter- incisal 
range of 0 to 10 or 11 to 20 millimeters.

Accordingly, the criteria for an increased disability rating 
under Diagnostic Code 9905 have not been met.

DeLuca considerations

Because the Veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2008). 
See DeLuca, supra.

The Veteran has complained of throbbing pain in her teeth 
associated with her TMJ.  See the August 2007 hearing 
transcript, pages 14-16.  However, the Veteran's subjective 
complaints of pain were taken into consideration in measuring 
inter-incisal opening and lateral excursion.  Indeed, the 
February 2004 VA examiner indicated there was "no evidence 
of throbbing pain" and the May 2006 VA examination report 
described the Veteran's TMJ pain as "mild."  

Additionally, the objective clinical evidence is negative for 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  

Thus, there is no basis on which to assign a higher level of 
disability based on 
38 C.F.R. §§ 4.40 and 4.45. 



Fenderson considerations

The Board has considered whether "staged" ratings are 
warranted for the service-connected TMJ.  See Fenderson, 
supra.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
TMJ has not changed appreciably since the Veteran filed her 
claim.  There appear to have been no medical findings and no 
other evidence which would allow for the assignment of a 
disability rating other than the currently assigned 10 
percent at any time during the period of time here under 
consideration.  

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, March 1, 2000.  Staged 
ratings are not appropriate.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of pituitary tumor 
surgery.

Relevant law and regulations

Assignment of diagnostic code

The Veteran seeks a compensable disability rating for 
service-connected residuals of pituitary tumor surgery, which 
have been rated noncompensably (zero percent) disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7915 [benign neoplasms of 
the endocrine system].  Diagnostic Code 7915 is deemed by the 
Board to be the most appropriate code, primarily because it 
pertains specifically to the Veteran's service-connected 
disability (removal of a benign pituitary tumor).  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  

Schedular criteria

Diagnostic Code 7915 instructs that benign neoplasms of any 
specified part of the endocrine system are to be rated as 
residuals of endocrine dysfunction.

See 38 C.F.R. § 4.120, Diagnostic Code 7915 (2008).

As described below, there are no objective residuals of the 
Veteran's 1987 pituitary tumor surgery.  Specifically, there 
is no evidence of thyroid problems, Cushing's syndrome, 
acromegaly, diabetes insipidus or mellitus, Addison's 
disease, pluriglandular syndrome, malignant neoplasm, 
hyperpituitarism, hyperaldosteronism, pheochromocytoma or c-
cell hyperplasia of the thyroid.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

Diagnostic Code 7915 instructs that benign neoplasms of any 
specified part of the endocrine system are to be rated as 
residuals of endocrine dysfunction.

The competent medical evidence demonstrates no residuals of 
endocrine dysfunction.  After physical examination in January 
2001, the VA examiner noted the Veteran "is currently 
asymptomatic from the pituitary adenoma.  She has regular 
periods and is not on any thyroid or hormone replacement."  

A February 2004 VA examiner noted the Veteran was not on any 
hormone replacement and concluded after neurological 
examination that there were "no residual symptoms from a 
neurological perspective."  

The June 2006 VA examiner concluded that there were no 
residuals of the pituitary surgery and that the condition was 
"in remission."  There was no indication of dehydration, 
anemia or other medical problems associated with the surgery.  
She was again noted as not being on hormone replacement 
therapy.  

The Board also notes the Veteran has not sought any treatment 
for her residuals of pituitary tumor removal over the entire 
course of the appellate period.  

Accordingly, in the absence of any objectively identified 
symptoms the criteria for a compensable disability rating 
under Diagnostic Code 7915 have not been met

Fenderson considerations

The Board has considered whether "staged" ratings are 
warranted for the service-connected residuals of pituitary 
surgery.  See Fenderson, supra.  In this case, the medical 
evidence of record appears to support the proposition that 
the Veteran's service-connected residuals of pituitary 
surgery have been asymptomatic since the Veteran filed her 
claim.  There appear to have been no medical findings and no 
other evidence which would allow for the assignment of a 
compensable disability rating any time during the period of 
time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, March 1, 2000.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The Veteran's representative has 
argued for assignment of an extraschedular rating and this 
matter was considered by the RO in the July 2003 SOC, 
accordingly, the Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
bilateral plantar fasciitis, TMJ or residuals of pituitary 
tumor removal.  Turning to marked interference in employment, 
the Veteran has not been employed since she retired from the 
military.  See the August 2007 hearing transcript, page 23.  
There is no indication that there has been any marked 
interference in the Veteran's employment due to service-
connected bilateral plantar fasciitis, TMJ or residuals of 
pituitary tumor removal.  The May 2006 and June 2006 VA 
examiners specifically indicated that there were no 
significant occupational effects due to the service-connected 
bilateral plantar fasciitis and residuals of pituitary tumor 
removal, and there is no evidence in the record of 
significant occupational impairment due to the TMJ.

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's bilateral plantar fasciitis, TMJ or residuals of 
pituitary tumor removal.    

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased disability rating for bilateral 
plantar fasciitis is denied.

Entitlement to an increased disability rating for TMJ is 
denied.
 
Entitlement to a compensable disability rating for residuals 
of pituitary tumor removal is denied.


REMAND

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected stomach scar.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected left thigh scar.

The evidence of record is unclear as to the disability 
associated with the Veteran's service-connected scars.  

With respect to the stomach scar, the January 2001 VA 
examiner noted "the scar on her abdomen is only about 
[blank] inch in length."  No other findings as to the 
abdominal scar were made, to include during the June 2006 VA 
examination.  

With respect to the left thigh scar, the June 2006 VA 
examiner noted that the scar caused underlying soft tissue 
damage.  However, the examiner did not indicate whether there 
was any underlying muscle damage associated with the left 
thigh scar.  See 38 C.F.R. § 4.73 (2008).  Moreover, the 
Veteran has indicated she experiences parathesia below the 
scar.  

A new VA examination is thus warranted.  See Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) and 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and extent of her service- connected 
stomach and left thigh scars.  The examiner 
should describe all symptomatology due to 
the Veteran's service-connected abdominal 
and left thigh scars. The examiner should 
specifically identify: (1) the surface area 
of the scars; (2) whether there is pain 
upon examination of the scars; (3) whether 
there is any underlying muscle damage 
associated with the scars; and (4) whether 
there is any underlying paresthesia or 
neurological impairment associated with the 
scars.  A report of the examination should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the Veteran's 
claims of entitlement to compensable 
disability ratings for the service-
connected stomach and left thigh scars.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


